Citation Nr: 0409022	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  03-09 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for gastric ulcer disease 
with partial gastrectomy and dumping syndrome, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Chance, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to 
October 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that denied the veteran's claim for 
gastric ulcer disease with partial gastrectomy and dumping 
syndrome, and continued the current evaluation of 40 percent 
under Diagnostic Code 7348.  The veteran perfected a timely 
appeal of this determination to the Board.

In August 2003, after the veteran's case had been certified 
for appeal to the Board, the veteran submitted additional 
evidence.  The veteran's representative, in its Informal 
Hearing Presentation dated October 2003, subsequently waived 
RO consideration of this new material.  This evidence will be 
considered by the Board in adjudicating his appeal.


FINDING OF FACT

The veteran's gastric ulcer disease with partial gastrectomy 
and dumping syndrome has been manifested by diaphoresis, 
nausea and vomiting as often as once a week, and reactive 
hypoglycemia secondary to dumping syndrome; however, the 
medical evidence shows that the veteran's gastric ulcer 
disease with partial gastrectomy and dumping syndrome has not 
been manifested by circulatory disturbance after meals or 
weight loss with malnutrition and anemia.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for gastric 
ulcer disease with partial gastrectomy and dumping syndrome 
were not met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.111, 4.112, 4.114, Diagnostic Code 
7308, 7348 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001); codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  The Board finds that all relevant evidence has 
been obtained with regard to the veteran's claim for an 
increased rating for gastric ulcer disease with partial 
gastrectomy and dumping syndrome, and that the requirements 
of the VCAA have been satisfied.

In June 2003, the veteran was provided with a fee basis 
examination in connection with his gastric ulcer disease with 
partial gastrectomy and dumping syndrome.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  He has also been provided 
with a statement of the case, which discussed the pertinent 
evidence, and the laws and regulations related to his claim, 
and essentially notified him of the evidence needed to 
prevail on his claim.  In a November 2001 RO letter, VA 
notified the veteran of the VCAA and its relevance to his 
claim and offered to assist him in obtaining any relevant 
evidence.  By way of the aforementioned documents, the 
veteran was informed of the cumulative evidence of record, as 
well as what evidence the appellant needed to submit and what 
evidence VA would try to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  There is no identified evidence 
that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument and additional evidence. 

Under these circumstances, the Board finds that the appellant 
has been provided with adequate notice of the evidence needed 
to successfully prove his claim and that there is no 
prejudice to him by appellate consideration of the claim at 
this time.  No prior remand of the case to the RO for 
additional assistance to the appellant in the development of 
his claim (as required by the VCAA) or to give the 
representative another opportunity to present additional 
evidence and/or argument, is required.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In addition, the veteran submitted 
additional evidence in June 2003, thus demonstrating his 
understanding that he should submit all evidence in his 
possession that pertains to the claim.  No further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to a disability rating in excess of 40 
percent for gastric ulcer disease with partial gastrectomy 
and dumping syndrome.

In September 1977, the RO granted service connection for the 
veteran's gastric ulcer disease, and assigned an initial 
evaluation of 20 percent for this condition under Diagnostic 
Code 7348, effective June 13, 1977.  In April 1979, the RO 
increased the evaluation of the veteran's gastric ulcer 
disease to 30 percent disabling, effective March 8, 1979.  In 
July 1992, the RO again increased the evaluation of the 
veteran's gastric ulcer disease, this time to 40 percent 
disabling, effective May 8, 1992.  In March and November 1998 
rating decisions, the RO denied the veteran's claim to 
increase his rating further, continuing the evaluation for 
the veteran's gastric ulcer disease at 40 percent disabling.  
Finally, in an April 2002 rating decision, the RO denied the 
veteran's new claim for increase filed in September 2001, 
continuing the evaluation for the veteran's gastric ulcer 
disease at 40 percent disabling.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2003).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1 (2003); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).

In this case, the veteran's gastric ulcer disease is 
currently rated at 40 percent disabling under Diagnostic Code 
7348, which is the maximum rating allowed under that section.  
Instead, the veteran, through his representative, argues that 
the veteran' s disability should be rated under Diagnostic 
Code 7308, which allows for a disability rating of up to 60 
percent disabling for postgastrectomy syndromes.

In this regard, the Board notes that the veteran's condition 
could be rated under Diagnostic Code 7308, but also notes 
that ratings under diagnostic codes 7301 to 7329, inclusive, 
7331, 7342, and 7345 to 7348 inclusive will not be combined 
with each other.  A single evaluation will be assigned under 
the diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
evaluation.  38 C.F.R. § 4.114 (2003).  Unless, the veteran's 
symptoms warrant an evaluation of 60 percent under Diagnostic 
Code 7308, therefore, the veteran's current evaluation will 
remain at 40 percent disabling under Diagnostic Code 7348.

Under Diagnostic Code 7308, a postgastrectomy syndrome 
warrants a 20 percent evaluation where it is mild, with 
infrequent episodes of epigastric distress with 
characteristic mild circulatory symptoms or continuous mild 
manifestations.  A 40 percent evaluation is warranted where 
the postgastrectomy syndrome is moderate, with less frequent 
episodes of epigastric disorders with characteristic mild 
circulatory symptoms after meals but with diarrhea and weight 
loss.  A 60 percent rating is warranted for a postgastrectomy 
syndrome that is severe, with associated nausea, sweating, 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms, and weight loss with malnutrition and anemia.  
38 C.F.R. § 4.114; Diagnostic Code 7308.

In this case, the record reflects that the veteran's gastric 
ulcer disease with partial gastrectomy and dumping syndrome 
has been manifested by diaphoresis, nausea and vomiting as 
often as once a week, and reactive hypoglycemia secondary to 
dumping syndrome; however, the medical evidence shows that 
the veteran's condition has not been manifested by 
circulatory disturbance after meals or weight loss with 
malnutrition and anemia.  As noted above, when a question 
arises as to which rating applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  In this case, the Board finds 
that without circulatory disturbance after meals or weight 
loss with malnutrition and anemia, in light of 38 C.F.R. 
§ 4.7, the veteran's condition more nearly approximates the 
criteria for a 40 percent evaluation.  As such, an elevation 
to the next higher evaluation under Diagnostic Code 7308 is 
not warranted and the veteran's current evaluation of 40 
percent disabling under Diagnostic Code 7348 is therefore 
continued.  38 C.F.R. § 4.7, 4.114 (2003).

Similarly, as the record does not reflect evidence of a 
complete vagotomy or recurrent ulcer (compare Upper GI Report 
of January 29, 2001, and Addendum of February 2, 2001, with 
Barium Enema Report of March 20, 2002, and EGD Report of 
November 22, 2002), Diagnostic Code 7305 is not for 
application in this case.  See 38 C.F.R. § 4.114, Note 
following Diagnostic Code 7348 (2003).

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the disability, 
so as to warrant referral to the RO for consideration of an 
assignment of a higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that there is no 
showing that the disability under consideration has resulted 
in marked interference with employment (i.e., beyond that 
contemplated in the assigned 40 percent evaluation) for any 
period since service connection was established.  In 
addition, there is no showing during this period that the 
veteran's disability has necessitated frequent periods of 
hospitalization, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of assignment 
of an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an increased disability rating for gastric 
ulcer disease with partial gastrectomy and dumping syndrome, 
currently evaluated as 40 percent disabling, is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



